NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL ANGEL ZAMUNDIO OROZCO,                   No.    14-72556

                Petitioner,                     Agency No. A034-983-427

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**


Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Miguel Angel Zamundio Orozco, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying a continuance and ordering

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the agency’s denial of a continuance, and review de novo questions of

law. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny in part and

dismiss in part the petition for review.

      The agency correctly determined that Zamundio Orozco’s conviction under

California Health and Safety Code § 11378, for possession for sale of

methamphetamine, is a drug trafficking aggravated felony under 8 U.S.C. §

1101(a)(43)(B), where the criminal complaint, change of plea form, and change of

plea minutes, read in conjunction, establishes that the substance at issue was

methamphetamine. See United States v. Vega Ortiz, 822 F.3d 1031, 1035-36 (9th

Cir. 2016) (Section 11378 is divisible and a conviction under the statute is an

aggravated felony where the substance at issue is punishable under the federal

Controlled Substances Act).

      The agency did not abuse its discretion in denying Zamundio Orozco a

fourth continuance for lack of good cause, where petitioner had no pending state

court motions, he advised the IJ that he was voluntarily abandoning his

applications for relief, and he requested that the IJ enter an order of removal. See 8

C.F.R. §§ 1003.29, 1003.31(c); Ahmed, 569 F.3d at 1012 (listing factors to

consider in determining if the agency abused its discretion in denying a

continuance request).

      We lack jurisdiction to consider Zamundio Orozco’s unexhausted


                                           2                                     14-72556
contentions regarding alleged due process violations by the IJ and the Department

of Homeland Security. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIED DENIED in part; DISMISSED in part.




                                        3                                  14-72556